NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                    Argued July 7, 2017 
                                  Decided August 1, 2017 
                                               
                                           Before 
 
                             DIANE P. WOOD, Chief Judge 
                              
                             WILLIAM J. BAUER, Circuit Judge
                              
                             JOEL M. FLAUM, Circuit Judge 
 
No. 16‐3831 
 
RICHARD MORENS,                                    Appeal from the United States District 
      Petitioner‐Appellant,                        Court for the Eastern District of Wisconsin.
                                                    
      v.                                           No. 15‐CV‐959 
                                                    
MICHAEL MEISNER,                                   William C. Griesbach, 
      Respondent‐Appellee.                         Chief Judge. 
 
                                          O R D E R 

       Richard Morens was convicted in a Wisconsin court of possessing heroin and 
cocaine with intent to deliver, along with six counts of possessing a firearm as a felon. 
The trial judge initially had severed the drug and firearm counts but, upon 
reconsideration, joined all the counts again for trial. After exhausting his state 
postconviction remedies, Morens filed a petition under 28 U.S.C. § 2254, claiming that 
handling all the counts together denied him a fair trial and that his lawyers were 
ineffective for not objecting at trial or on direct appeal. The district court denied relief, 
and we affirm. 

      The facts of the crimes are recounted in State v. Morens, No. 2010AP2018‐CR (Wis. 
Ct. App. Nov. 22, 2011). After conducting surveillance for several days at a house where 
No. 16‐3831                                                                         Page 2 
 
Morens had been observed entering and exiting, Milwaukee police officers obtained and 
executed a search warrant for the house. The officers discovered in a concealed 
compartment in a closet outside Morens’s bedroom several bags containing a handgun, 
suppressor, ammunition, a dust mask, heroin, and cocaine. The officers also found four 
other guns in the closet and another gun in the kitchen. Morens’s DNA was found on the 
dust mask and the bags containing the gun and drugs. Morens was charged with eight 
counts: one count of possessing heroin with intent to deliver, one count of possessing 
cocaine with intent to deliver, and six counts of possessing a firearm as a felon. 

       Morens moved to sever the drug and gun charges on the ground that a jury 
considering the drug counts would be prejudiced by learning about his felony 
conviction—an element of the gun counts. Morens conceded that evidence showing he 
possessed the guns would be admissible at a trial on the drug counts, but he argued that 
evidence of his felony conviction would not be relevant to the drug case. At first, the trial 
judge agreed with Morens and concluded that “the prejudice outweighs the benefit of 
tying” the charges together at trial. The state moved for reconsideration, arguing that, 
under State v. Wedgeworth, 302 N.W.2d 810 (Wis. 1981), joinder at trial was appropriate 
because the crimes all occurred on the same date at the same location. The trial court 
decided that all the counts should be tried together because evidence of the firearms was 
admissible as to the drug counts.   

       Morens changed lawyers after that ruling. At trial the two, new lawyers 
developed a defense theory that, although Morens lived there, the residence was a 
“party house” visited frequently by other people who could have possessed the 
contraband without Morens’s knowledge. Morens’s DNA was found on the bags and the 
dust mask, counsel contended at trial, because the police had placed the evidence on his 
bed to photograph it. The jury convicted Morens on all counts.   

       After sentencing Morens changed lawyers again. New counsel brought a 
postconviction motion, which in Wisconsin precedes a direct appeal. See Wis. Stat. 
§ 974.02; Morales v. Boatwright, 580 F.3d 653, 656 (7th Cir. 2009). She argued that the 
lawyers who represented Morens at trial had been ineffective in not calling two 
witnesses who would have testified that the house was open to many people. Following 
a hearing, the trial judge concluded that counsel had not been ineffective and denied the 
motion. The Wisconsin appellate court upheld the denial of Morens’s postconviction 
motion and affirmed his convictions. The Wisconsin Supreme Court denied further 
review.   
No. 16‐3831                                                                            Page 3 
 
        With assistance from yet another attorney, Morens then filed a motion for 
postconviction relief under Wisconsin Statute § 974.06 on the ground that the drug and 
firearm charges should have been severed because the evidence to support the counts 
did not entirely overlap. Moreover, Morens claimed, his two trial lawyers were 
ineffective for not taking steps to “neutralize” the information about his prior conviction, 
and his appellate counsel was ineffective for not raising a claim that the charges should 
have been severed for trial. He was prejudiced at trial, Morens insisted, because the 
judge did not instruct the jury to limit its consideration of his prior felony conviction to 
the firearms counts.   

       The trial court denied this postconviction motion. Any “neutralizing language” 
would not have been helpful, the court reasoned, because Morens “was either a felon or 
he wasn’t.” As to a limiting instruction, the court had instructed the jurors as to each 
element for each offense, and the jurors were not advised that Morens’s status as a felon 
was an element of the drug offenses. Jurors are presumed to follow instructions, 
reasoned the trial court, so Morens was not prejudiced by the absence of a specific 
limiting instruction.   

        The Wisconsin appellate court also denied relief. State v. Morens, No. 2014AP407 
(Wis. Ct. App. May 12, 2015). The court ruled that the drug and firearm charges were 
properly joined as an initial matter under Wisconsin Statute § 971.12(1) because the 
charged crimes stemmed from the ‘same act or transaction,’ and the trial judge had 
properly exercised his discretion to deny a severance because the judge had examined 
the facts carefully, applied the correct legal standard, and reached a reasonable outcome. 
It followed, the appellate court added, that Morens’s counsel on direct appeal did not 
perform deficiently by not including a severance claim.   

       With the aid of counsel Morens then filed his petition for a writ of habeas corpus 
under 28 U.S.C. § 2254. He argued that the Wisconsin courts never analyzed whether he 
was unfairly prejudiced by joining the drug and guns charges, and he repeated his 
assertions that his counsel were ineffective for not pursuing a severance claim. 

       The district court rejected his claims, reasoning that a proper joinder is 
presumptively nonprejudicial, and that Morens had not suffered any actual prejudice. 
The court also concluded that the state court did not unreasonably apply Strickland v. 
Washington, 466 U.S. 668, 694 (1984), to Morens’s claims that his counsel were ineffective. 
Nevertheless, the court issued a certificate of appealability without identifying any claim 
for which Morens had made a substantial showing of the denial of a constitutional right, 
see 28 U.S.C. § 2253(c)(2), (3). Morens proceeds on appeal with a new attorney, his sixth. 
No. 16‐3831                                                                          Page 4 
 
        To succeed under § 2254, he must show that the Wisconsin appellate court’s 
decision is (1) “contrary to, or involved an unreasonable application of, clearly 
established Federal law, as determined by the Supreme Court of the United States,” or 
(2) “based on an unreasonable determination of the facts in light of the evidence 
presented in the State court proceeding.” 28 U.S.C. § 2254(d); see Carter v. Douma, 
796 F.3d 726, 733 (7th Cir. 2015). The state court’s ruling must be “‘so lacking in 
justification that there was an error well understood and comprehended in existing law 
beyond any possibility for fairminded disagreement.’” Carter, 796 F.3d at 733 (quoting 
Harrington v. Richter, 562 U.S. 86, 103 (2011)). Morens cannot overcome this steep hurdle.   

        Morens first argues that joining the drugs and firearms offenses for trial 
prejudiced him to the extent that his right to a fair trial was violated. See United States v. 
Lane, 474 U.S. 438, 446 n.8 (1986) (explaining that joinder of offenses raises a 
constitutional concern only when prejudice results to a degree that it denies defendant’s 
right to fair trial); Biskup v. McCaughtry, 20 F.3d 245, 249 (7th Cir. 1994) (same); Leach v. 
Kolb, 911 F.2d 1249, 1258 (7th Cir. 1990) (same). Morens contends that the trial judge did 
not consider the prejudice from introducing evidence of his prior conviction to establish 
the gun crimes. The evidence that he possessed the heroin and cocaine, Morens says, was 
not overwhelming, so learning about his prior conviction could have “tipped the balance 
with the jury.” See, e.g., United States v. Peterson, 823 F.3d 1113, 1124 (7th Cir. 2016) 
(recognizing that joinder may result in prejudicial “spill‐over effect” if jury relies on 
evidence presented as to one count when reaching a conclusion on another count); 
United States v. Ervin, 540 F.3d 623, 630 (7th Cir. 2008) (same).   

        Contrary to Morens’s assertions, the trial judge explicitly considered the potential 
prejudice when it first granted his motion to sever and again when it reconsidered that 
decision. The trial judge contemplated the degree of prejudice resulting from “the 
revelation to the jury” of Morens’s felony conviction “versus the way the offenses are 
tied together and how they’re tied together.” In “weighing those two things,” the judge 
initially decided that the prejudice was “more important than anything else here” and so 
the counts should be severed. After the state moved to reconsider because the charges 
arose from the same transaction and the evidence overlapped, the trial judge again 
explicitly analyzed the potential prejudice to Morens. The judge opined that “the whole 
question then comes down to how prejudicial this is regarding the jury finding out that 
he’s got a felony record versus the state’s ability to tie it all together because of the guns 
found on the premises.” The judge did “weigh the potential prejudice to the defendant 
versus how tied together all of these matters were” and concluded that severance was 
No. 16‐3831                                                                         Page 5 
 
not required. Later, the Wisconsin appellate court ruled that the trial judge had applied 
the correct legal standard and reached a reasonable decision.   

         Morens asks us to establish a bright line constitutional rule that drug and 
felon‐in‐possession charges must be severed for trial because evidence of the felony 
conviction unfairly prejudices the defendant. But joinder of drugs and guns charges for 
trial is not per se unconstitutionally prejudicial, and, indeed, ordinarily is proper. 
See, e.g., United States v. Blanchard, 542 F.3d 1133, 1141 (7th Cir. 2008); United States v. 
Stokes, 211 F.3d 1039, 1042 (7th Cir. 2000). Joinder is appropriate because of the “natural 
inferences that may be drawn from the contemporaneous possession of guns and drugs 
or drug paraphernalia: the firearm is an indication of drug activity, and participation in 
drug trafficking supplies a motive for having the gun.” United States v. Pigee, 197 F.3d 
879, 891 (7th Cir. 1999) (citations omitted). Moreover, to minimize the risk of unfair 
prejudice, the parties stipulated that Morens was a felon, thus preventing the jury from 
hearing any details of his prior conviction. See Spencer v. State of Tex., 385 U.S. 554, 562 
(1967) (in considering constitutionality of recidivist statute, holding that admission of 
defendants’ prior convictions not inherently prejudicial, especially where “there is no 
claim that its presentation was in any way inflammatory”); see also Old Chief v. United 
States, 519 U.S. 172, 174 (1997) (ruling that district court abused discretion in refusing to 
accept defendant’s stipulation of felony conviction when purpose of evidence of 
conviction was solely to prove element of felon‐in‐possession charge). 

        A stipulation may not protect against the significant risk of prejudice, 
Almendarez‐Torres v. United States, 523 U.S. 224, 235 (1998), so trial judges should provide 
(at the defendant’s request) some cautionary or limiting instruction to mitigate potential 
prejudice. See, e.g., United States v. Carter, 695 F.3d 690, 702 (7th Cir. 2012); Stokes, 211 F.3d 
at 1043; cf. Zafiro v. United States, 506 U.S. 534, 539 (1993) (explaining that, in lieu of 
severance, “less drastic measures, such as limiting instructions, often will suffice to cure 
any risk of prejudice” from trying codefendants together); Marshall v. Lonberger, 459 U.S. 
422, 438 n.6 (1983) (explaining that Spencer upheld conviction despite introduction of 
defendant’s prior conviction “in part because such evidence was accompanied by 
instructions limiting the jury’s use of the conviction to sentence enhancement”). But use 
of a limiting instruction is not required by the Constitution, and the failure to provide 
one does not inevitably amount to reversible error. See, e.g., United States v. Hope, 906 F.2d 
254, 259–60 (7th Cir. 1990). Indeed, a trial court should not provide sua sponte limiting 
instructions in absence of the defendant’s request. See, e.g., United States v. Gomez, 763 
F.3d 845, 860 (7th Cir. 2014) (cautioning against “judicial freelancing” because 
No. 16‐3831                                                                           Page 6 
 
instruction may preempt defendant’s strategic decision not to highlight prior 
conviction); United States v. Clark, 989 F.2d 1490, 1500 (7th Cir. 1993).   

       Morens also contends that the Wisconsin court unreasonably applied Strickland v. 
Washington, 466 U.S. 668, 694 (1984) in determining that his trial counsel were not 
ineffective. Trial counsel should have “neutralized” the stipulation that he had a felony 
conviction, he says, and they should have requested an instruction limiting the jury’s 
consideration of the conviction.   

       This court reviews whether the state court’s determination under Strickland was 
unreasonable. Knowles v. Mirzayance, 556 U.S. 111, 123 (2009); Carter v. Butts, 760 F.3d 631, 
636 (7th Cir. 2014). The Wisconsin court did not probe why counsel did not request an 
instruction. Nevertheless, the court reached the correct outcome. See Whatley v. Zatecky, 
833 F.3d 762, 775 (7th Cir. 2016) (deferring to state court’s judgment despite its incorrect 
reasoning); Brady v. Pfister, 711 F.3d 818, 827 (7th Cir. 2013) (same). Morens had not 
supported his assertion that his trial counsel were deficient: He had not asked counsel 
why they eschewed an instruction, let alone shown that counsel forgot—or were too 
incompetent—to ask for one.   

        At any rate, the trial court’s conclusion on the prejudice prong was reasonable 
under Strickland, which requires that a defendant “must show that there is a reasonable 
probability that, but for counsel’s unprofessional errors, the result of the proceeding 
would have been different.” 466 U.S. at 694. The lack of a limiting instruction did not 
prejudice Morens, the trial court concluded, because the jurors were instructed as to each 
element they had to find for the drug offenses, they were not advised that the 
defendant’s status as a felon was an element of those offenses, and jurors are presumed 
to follow their instructions. A limiting instruction may have guarded against any 
prejudicial spillover effect, see Peterson, 823 F.3d at 1124, but, given the evidence 
presented at trial, an instruction would not have affected the jury’s verdicts on the two 
drug counts. See McNary v. Lemke, 708 F.3d 905, 917 (7th Cir. 2013) (concluding that 
petitioner was not prejudiced by counsel’s deficient performance because there was 
“enough other evidence for the jury to convict”). Under this court’s highly deferential 
standard of review, see Cullen v. Pinholster, 563 U.S. 170, 181 (2011), Morens has not 
succeeded in showing that the trial court misapplied Strickland in evaluating trial 
counsels’ assistance. 

       Finally, Morens argues that his appellate counsel was ineffective because she did 
not argue on direct appeal the gun and drug counts should have been severed for trial. 
The Wisconsin appellate court’s decision was based on an unreasonable application of 
No. 16‐3831                                                                          Page 7 
 
clearly established federal law, contends Morens, because that court did not compare the 
relative strength of appellate counsel’s arguments as required by Smith v. Robbins, 528 
U.S. 259, 288 (2000). Morens asserts that the severance challenge was obviously stronger 
than appellate counsel’s claim that trial counsel were ineffective in not calling two 
witnesses. 

        Appellate counsel need not raise every nonfrivolous claim, and it is “difficult” to 
show that failure to raise a particular claim amounts to ineffective assistance “because 
the comparative strength of two claims is usually debatable.” Shaw v. Wilson, 721 F.3d 
908, 915 (7th Cir. 2013); see also McNary, 708 F.3d at 920 (quoting Smith, 528 U.S. at 288). 
Here, the Wisconsin court correctly recited the appropriate ‘comparative strength’ 
standard derived from Smith and decided that Morens’s appellate counsel was not 
ineffective for failing to challenge the trial court’s discretionary severance decision. The 
appellate court did not explicitly compare the relative strength of the two arguments, 
but it reasonably concluded under Strickland that appellate counsel was not ineffective 
for failing to press a weak argument. 

        The Constitution does not require severance of charges for possessing drugs and 
possessing a firearm as a felon. Morens has not established that the joinder of drug and 
firearm charges prejudiced him, nor that his counsel were ineffective for not challenging 
the joinder. Accordingly, the judgment is AFFIRMED.